Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 13, 1989, which ruled that certain sums transferred by the employer to its sole shareholder constituted remuneration.
The record fails to contain any convincing proof that the money received by Robert Freund, the sole shareholder of Preferred Computer Trading Corporation, was a loan. Instead the evidence indicates, as the Unemployment Insurance Appeal Board found, that the money constituted remuneration for services Freund rendered (see, Labor Law § 517). For *1032example, Freund testified that he "sleep[s], eat[s] and drink[s] the business”, yet he received no salary. In addition, there is no evidence of any loan agreement and Freund did not start repaying the money until after the Commissioner of Labor commenced his investigation regarding the corporation’s failure to report any remuneration paid. As such, the Board’s decision should be affirmed (cf., Matter of Daugherty [Cather-wood], 24 AD2d 919, 920, lv denied 17 NY2d 422).
Decision affirmed, without costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.